Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 04/05/2022 

Response to Arguments
Applicant's arguments filed 04/05/2022 have been carefully and fully considered. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 103 (numbered as page 10-11) which recites:
“The Dave process does not teach that a layer quality indicator (QI) is calculated under the same conditions during former print-jobs of identical objects having the same shape and a number of layers… Dave does not whether or not the process status variables are calculated under the same conditions during former print-jobs… Dave does not teach comparing the determined layer quality indicator (QI) of the currently printed layer (Li) with a predetermined lower confidence limit of the corresponding layer…. there is no disclosure that this part results from a former print-job of an identical object… not disclosed that the information gathered in the baseline dataset is assigned to specific layers.”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner points to ([0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part. In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0008] comparing the plurality of state variables with a plurality of ranges associated with state variables of the known-good range of the baseline dataset, [0050] parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced). Examiner notes that Dave determines a quality of each layer, Dave [0049] validate conditions for the particular layer. Additionally examiner notes that parts having the same size and geometry is interpreted as identical parts. Independent claims remain rejected and are not allowable, therefore Instant claim’s including claims 5, and 11 are rejected for similar reasons.

The previous 112(f) claim interpretation, 112(a) rejection, and 101 rejection have been withdrawn in consideration of the amendments which overcome the prior rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, and 6-14 is rejected under 35 U.S.C. 103 as being unpatentable over Dave (US20180264553), in view of Perez (US20180079125).

Regarding claim 1, Dave teaches a method for monitoring a quality of an object of a 3D-print job series ([0007] According to embodiments of the present invention, methods and systems for determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors) of identical objects ([0050] this way, one out of a number of parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced), each object built from a multitude of stacked 2D-layers printed by a 3D-printer in an additive manufacturing process ([0005] When the added material takes the form of layers of powder, after each incremental layer of powder material is sequentially added to the part being constructed), the method comprising: Determining a layer quality indicator of a currently printed layer of the object ([0024] conducting quality assurance monitoring during additive manufacturing processes, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part); wherein the layer quality indicator is calculated under same conditions during former print jobs of identical objects having a same shape and a number of layers, for which a completely manufactured object was evaluated ([0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part. In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0008] comparing the plurality of state variables with a plurality of ranges associated with state variables of the known-good range of the baseline dataset, [0050] parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced.) ; comparing the layer quality indicator of the currently printed layer with a predetermined lower confidence limit of a corresponding layer, the predetermined lower confidence limit being calculated depending on layer quality indicators of previously completely manufacture objects complying with predefined quality requirements ([0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors. The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process. The in-process state variables can then be used to identify locations of the part likely to include microstructural defects) ; and generating a warning signal, if the layer quality indicator of the currently printed layer has a value equal or lower than a lower quality limit wherein the layer quality indicator is determined ([0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process); wherein settings of the additive manufacturing process are automatically adjusted based on the warning signal ([0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part).
Dave does not teach by machine learning means.
Perez teaches by machine learning means ([0006] the system uses modern computer vision and machine learning algorithms to automate the process of identifying and correcting system errors and inaccuracies, providing tolerance control without requiring operator input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dave’s teaching a method to monitor the quality of 3D printed objects with Goth’s teaching of using machine learning. The combined teaching provides an expected result of a monitoring the quality of the 3D printed objects with the use of machine learning. Therefore, one of ordinary skill in the art would be motivated to “improve parameter optimization for the slicing process” as taught by Perez [0052].

Regarding claim 2, the combination of Dave and Perez teach the method according to claim 1, wherein the lower confidence limit is determined by: for each object out of a subset of objects of the print job series (Dave [0045] The various regions 403 could be different portions of the same part, or they could represent three entirely different parts, as depicted) , determining a layer quality indicator for each printed layer of an object (Dave [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part), determining an object quality indicator for the completely manufactured object based on the layer quality indicators of all printed layers of the completely manufactured object (Dave [0080] when the verification and comparison from blocks 808 and 809 are completed successfully at all desired sampling points in the part, then the entire part is by logical inference, also within the limits of the nominal baseline data set), and calculating a lower confidence limit for each layer depending on the layer quality indicator of those objects having an object quality indicator complying with predefined quality requirements (Dave [0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors. The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process. The in-process state variables can then be used to identify locations of the part likely to include microstructural defects, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part). 

Regarding claim 3, the combination of Dave and Perez teach the method according the claim 1, wherein at least one of the completely manufactured objects of the subset is inspected by material analytic means to confirm the calculated object quality indicator meeting the predefined quality requirements (Dave [0092] Therefore in addition to the steps shown in FIGS. 8A, 8B and 9, there will need to be additional correlations with other physically independent post-process non-destructive inspection methods, [0073] More specifically, feature extracted from the in-process data can be directly linked and correlated to features extracted from the post-process inspection, [0074] Lagrangian data corresponding to nominal conditions, i.e., those conditions that have been verified to result in acceptable microstructure and/or acceptable mechanical properties and/or acceptable defect structures as determined by post-process destructive analysis of the witness coupon or equivalent regions in the build, [0006] The analysis can include aggregating data from multiple sensors to determine particular cooling rates of the material during the construction process, [0053] the witness coupon 500 will be subject to post-process destructive examination, [0071] The Lagrangian data will again be transformed with the aid of Equation 9. Off-nominal parameter ranges are those parameter ranges (e.g., laser power, scan speed, etc.) that have been verified to result in unacceptable microstructure and/or mechanical properties and/or defect structures as determined by post-process destructive analysis of the witness coupon or equivalent regions of the build).
	
	Regarding claim 4, the combination of Dave and Perez teach the method according to claim, wherein the lower confidence limit is …calculated taking into account the layer quality indicators of each further completely manufactured object with an object quality indication complying with the pre-defined quality requirements (Dave [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process, [0008] calculating a number of state variables using at least a portion of the first information set and at least a portion of the second information set; and comparing the plurality of state variables with a plurality of ranges associated with state variables of the known-good range of the baseline dataset, [0069] Referring to FIG. 8A, the method includes collecting and analyzing overlapping Eulerian and Lagrangian sensor data during one or more additive manufacturing operations using nominal parameter ranges (801)).
	Perez further teaches re-calculated ([0007] machine learning algorithms so that the predictions improve over time, [0052] machine learning techniques to evaluate prints and improve parameter optimization for the slicing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dave’s teaching a method to monitor the quality of 3D printed objects with Goth’s teaching of re-calculating the limit. The combined teaching provides an expected result of a monitoring the quality of the 3D printed objects while re-calculating the limit used in the monitoring process. Therefore, one of ordinary skill in the art would be motivated to “ improve parameter optimization for the slicing process” as taught by Perez [0052].

	Regarding claim 6, the combination of Dave and Perez teach The method according to claim 1, wherein determining at least one fault detection and prediction value for each layer, each fault detection and prediction value depending on data of different data sources of the present additive manufacturing process, and determining the layer quality indicator depending on all fault detection and prediction results (Dave, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part, [0003] monitoring thermal emissions during an additive manufacturing process to identify microstructural defects generated during the additive manufacturing process, [0050] in this way, one out of a number of parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced, [0026] 3D printing or additive manufacturing is any of various processes for making a three dimensional part of virtually any shape from a 3D model or from an electronic data file derived from a scan of a model or from a 3D CAD rendering, [0069] collecting and analyzing overlapping Eulerian and Lagrangian sensor data during one or more additive manufacturing operations using nominal parameter ranges).

	Regarding claim 7, the combination of Dave and Perez teach The method according to claim 6, wherein data sources are at least one of Computer Aided Design model of the object, images of the additive manufacturing process-, sensor data from the additive manufacturing process or settings of the additive manufacturing process (Dave, [0026] 3D printing or additive manufacturing is any of various processes for making a three dimensional part of virtually any shape from a 3D model or from an electronic data file derived from a scan of a model or from a 3D CAD rendering) .

	Regarding claim 8, the combination of Dave and Perez teach The method according to claim 1, wherein a warning signal is generated, if layer quality indicators of subsequent layers show a common trend towards the lower confidence limit (Dave, [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part).


	Regarding claim 10, Dave teaches An apparatus for monitoring a quality of an object of a 3D-print job series of same objects ([0007] According to embodiments of the present invention, methods and systems for determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors, [0050] n this way, one out of a number of parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced), each object built from a multitude of stacked 2D-layers printed by a 3D-printer in an additive manufacturing process ([0005] When the added material takes the form of layers of powder, after each incremental layer of powder material is sequentially added to the part being constructed), the apparatus comprising: one or more processors configured to: ([0009] The processor is configured to receive sensor data from the first and second optical sensors during an additive manufacturing operation to characterize a quality of various portions of the part) determine a layer quality indicator of a currently printed layer of an object ([0024] conducting quality assurance monitoring during additive manufacturing processes, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part), wherein the layer quality indicator is calculated under same conditions during former print jobs of identical objects having a same shape and a number of layers, for which a completely manufactured object was evaluated ([0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part. In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0008] comparing the plurality of state variables with a plurality of ranges associated with state variables of the known-good range of the baseline dataset, [0050] parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced.); comparing the determined layer quality indicator of the currently printed layer with a predetermined lower confidence limit of the corresponding layer, the predetermined lower confidence limit being calculated depending on layer quality indicators of previously completely manufactured objects complying with predefined quality requirements ([0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors. The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process. The in-process state variables can then be used to identify locations of the part likely to include microstructural defects); and generate a warning signal, if the layer quality indicator of the currently printed layer has a value equal or lower than the lower quality limit, wherein the layer quality indicator is determined ([0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process); wherein settings of the additive manufacturing process are automatically adjusted based on the warning signal ([0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part).
Dave does not teach by machine learning means.
Perez teaches by machine learning means ([0006] the system uses modern computer vision and machine learning algorithms to automate the process of identifying and correcting system errors and inaccuracies, providing tolerance control without requiring operator input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dave’s teaching a method to monitor the quality of 3D printed objects with Goth’s teaching of using machine learning. The combined teaching provides an expected result of a monitoring the quality of the 3D printed objects with the use of machine learning. Therefore, one of ordinary skill in the art would be motivated to “improve parameter optimization for the slicing process” as taught by Perez [0052].

Regarding claim 11, the combination of Dave and Perez teach The apparatus according to claim 10, wherein the one or more processors are further (Dave, [0009] a processor)  configured to determine the lower confidence limit by: for each object out of a subset of objects of the print job series (Dave, [0045] The various regions 403 could be different portions of the same part, or they could represent three entirely different parts, as depicted), determining a layer quality indicator for each printed layer of an object (Dave, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part); determining an object quality indicator for the completely manufactured object based on the layer quality indicators of all printed layers of the completely manufactured object (Dave, [0080] when the verification and comparison from blocks 808 and 809 are completed successfully at all desired sampling points in the part, then the entire part is by logical inference, also within the limits of the nominal baseline data set); and calculating a lower confidence limit for each layer depending on the layer quality indicators of those objects having an object quality indicator complying with predefined quality requirements (Dave, [0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors. The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process. The in-process state variables can then be used to identify locations of the part likely to include microstructural defects, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part). 

Regarding claim 12, the combination of Dave and Perez teach The apparatus according to claim 11, wherein the one or more processors (Dave, [0009] a processor) are further configured to receive a confirmed object quality indicator of at least one of the completely manufactured objects of the subset from a material analytic means and/or to receive data of at least one of Computer Aided Design model of the object, image data of the additive manufacturing process, sensor data and settings of the additive manufacturing process (Dave, [0069] collecting and analyzing overlapping Eulerian and Lagrangian sensor data during one or more additive manufacturing operations using nominal parameter ranges).

Regarding claim 13, the combination of Dave and Perez teach the apparatus according to claim 10, wherein the one or more processors (Dave, [0009] a processor)  are further configured to transmit warning signals to the 3D-printer (Dave, [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process). 

Regarding claim 14, the combination of Dave and Perez teach A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method of claim 1 (Dave, claim 16- computer readable storage medium configured to store instructions that, when executed by a processor of an additive manufacturing system, cause the additive manufacturing system to carry out steps).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dave (US20180264553), in view of Perez (US20180079125), in further view of Chandar (US20190054700A1).

Regarding claim 5, the combination of Dave and Perez teach the method according to claim 1, wherein an upper confidence limit and the lower confidence limit are provided calculated depending on the layer quality indicator for each layer of completely manufactured objects complying with the predefined quality requirements of the object (Dave, [0008] determining whether the information sets indicate the region falls within a known-good range of a baseline dataset associated with the part being produced by the additive manufacturing method by: correlating data included in the second information set with data included in the first information set, the data correlated from the first and second information sets being collected while the heat source passed through the fixed portion of the region; calculating a number of state variables using at least a portion of the first information set and at least a portion of the second information set; and comparing the plurality of state variables with a plurality of ranges associated with state variables of the known-good range of the baseline dataset, [0010] nominal parameter ranges and a second portion of the additive manufacturing operations being conductive using off-nominal parameter ranges, the off-nominal parameter ranges being those ranges expected to produce undesirable material defects in the part, [0024] conducting quality assurance monitoring during additive manufacturing processes, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part).
The combination of Dave and Perez do not teach by a standard deviation
Chandar teaches by a standard deviation ([0024] FIGS. 9A and 9B provide a 3D visualization of standard deviation of predicted height errors across 5 real models derived from repeat measurements of a single artifact)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dave’s and Perez’s teaching of a method to monitor the quality of 3D printed objects with the use of machine learning with Chandar’s teaching of using standard deviation in repeat measurements for predicted errors. The combined teaching provides an expected result of monitoring the quality of the 3D printed objects with the use of machine learning and standard deviation. Therefore, one of ordinary skill in the art would be motivated to make the threshold value more accurate in determining defects/errors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183